DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (2018/0260071) (herein “KIM’071”).	In regards to claim 14, KIM’071 teaches a display panel (See; Fig. 1 for display panel 110): a first insulating layer disposed on the display panel (See; Fig. 1 for cover layer 117); a second insulating layer disposed on the first insulating layer (See; Fig. 1 for insulating layer 130): and an input sensor disposed directly on the second insulating layer and including a first sensing electrode extending in a first direction and a second sensing electrode extending in a second direction crossing the first direction (See; Fig. 1 for RX/RXC and TX/TXC electrodes crossing), wherein at least a partial portion of each of the first sensing electrode and the second sensing electrode includes a plurality of fine sensing electrodes that is configured to be a fingerprint sensor (See; Figs. 2-5 for touch-fingerprint detection areas TFA where the electrodes have fine sensing electrodes RX11-RX33 and TX11-TX33 that are configured to be fingerprint sensors).

	In regards to claim 15, KIM’071 teaches wherein the fingerprint sensor is operated in a capacitive method (See; p[0056]). 

	In regards to claim 16, KIM’071 teaches wherein: the plurality of fine sensing electrodes included in the at least a partial portion of the first sensing electrode comprises a plurality of first fine sensing electrodes: and the plurality of fine sensing electrodes included in the at least a partial portion of the second sensing electrode comprises a plurality of second fine sensing electrodes (See; Figs. 2-5 for touch-fingerprint detection areas TFA where the electrodes have fine sensing electrodes RX11-RX33 and TX11-TX33 that are configured to be fingerprint sensors).

	In regards to claim 17, KIM’071 teaches wherein each of the plurality of fine sensing electrodes has a width that is substantially the same as a distance between ridges of a fingerprint (See; Fig. 7 where the distance between electrodes 140 is about the same or smaller than ridges of a finger F. This value would be subjective as different fingerprints have different distances between any given ridges).

	In regards to claim 18, KIM’071 teaches wherein the first sensing electrode comprising the plurality of fine sensing electrodes has an area that is substantially the same as a sum of areas of the plurality of fine sensing electrodes (See; Figs. 2 – 5 where the area of electrodes TX / RX or substantially the same as the sum of areas of TXC / RXC).

	In regards to claim 19, KIM’071 teaches, wherein: the first sensing electrode and the second sensing electrode are configured to be a touch sensor that senses a touch input in the input sensor (See; Figs. 2-5 for touch detection areas TA defined by TX / RX): a half of each of the first sensing electrode and the second sensing electrode is configured to be both the touch sensor and the fingerprint sensor (See; Figs. 2-5 for touch-fingerprint detection areas TFA defined by TXC / RXC), and the fingerprint sensor comprises fine sensing electrodes of the plurality of fine sensing electrodes that cross each other (See; Figs. 2-5 for touch-fingerprint detection areas TFA defined by fine sensing electrodes TXC / RXC crossing one another to form a fingerprint sensor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (2016/0202831) (herein “KIM’831”) in view of KIM (2018/0260071) (herein “KIM’071”).	In regards to claim 1, KIM’831 teaches an electronic device comprising: a display panel (See; Fig. 6 for display unit DM):  a window disposed on the display panel (See; Fig. 6 for window WI), and an input sensor disposed between the display panel and the window (See; Fig. 6 for touch sensor unit TS), the input sensor including a first sensing electrode extending in a first direction and a second sensing electrode extending in a second direction crossing the first direction (See; Figs. 1, 6 and p[0095] for first sensing electrode tp1 and second sensing electrode tp2). KIM’831 fails to explicitly teach wherein at least a partial portion of each of the first sensing electrode and the second sensing electrode includes a plurality of fine sensing electrodes that is configured to be a fingerprint sensor.	However, KIM’071 teaches an electronic device comprising: a display panel (See; Fig. 1, 110), a first sensing electrode extending in a first direction and a second sensing electrode extending in a second direction crossing the first direction (See; Fig. 1 for RX/RXC and TX/TXC electrodes crossing); wherein at least a partial portion of each of the first sensing electrode and the second sensing electrode includes a plurality of fine sensing electrodes that is configured to be a fingerprint sensor (See; Figs. 2-5 for touch-fingerprint detection areas TFA where the electrodes have fine sensing electrodes RX11-RX33 and TX11-TX33 that are configured to be fingerprint sensors). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’831 with the fine sensing electrodes of KIM’071 so as to add the additional functionality of fingerprint sensing in a flexible touch display device, thus increasing the overall security of the device. 	In regards to claim 2, KIM’831 teaches wherein: the window includes a thin film glass (See; p[0098] where the window may be made of glass and thus would broadly cover a well-known “thin film” glass). KIM’831 fails to explicitly teach the thin film glass has a thickness of about 30 micrometers or less. However since the disclosure offers no criticality and no unexpected results from having these dimensions then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of filing to use the dimensions above as a mere design choice based on the specific device that it will be used for.

	In regards to claim 3, KIM’831 teaches wherein: the display panel includes a thin film encapsulation layer: and the input sensor is disposed directly on the thin film encapsulation layer (See; Fig. 6 for encapsulation layer EN with touch sensor TS directly disposed thereon).

	In regards to claim 4, KIM’831 teaches wherein the display panel is a flexible display panel comprising a folding area and at least one non-folding area adjacent to the folding area (See; Fig. 6 and p[0046] for a flexible display panel which may be foldable. A foldable device would inherently have a non-folded area next to the folding area).

	In regards to claim 5, KIM’831 teaches wherein at least a partial portion of the plurality of the sensing electrodes overlap the folding area (See; Fig. 6 where the sensing electrodes overlap the entire flexible / foldable display). With the combination of KIM’071’s fine sensing electrodes into KIM’831’s device would place the fine sensing electrodes into a flexible / foldable area.
	In regards to claim 6, KIM’071 teaches wherein the input sensor further comprises: a first insulating layer disposed on the display panel (See; Fig. 1 for insulating cover layer 117); and a second insulating layer disposed on the first insulating layer (See; Fig. 1 insulating layer 130), wherein the second sensing electrode is disposed directly on the first insulating layer (See; Fig. 1 for TX / TXC electrodes disposed on layer 117), and the first sensing electrode is disposed directly on the second insulating layer (See; Fig. 1 for RX / RXC electrodes disposed on layer 130).	In regards to claim 7, KIM’071 fails to explicitly teach wherein the second insulating layer has a thickness that is greater than a thickness of the first insulating layer. However it is well known in the art to modify the thickness of layers in a device, including the various insulating layers, depending on the requirements of the device. Since the disclosure offers no criticality and no unexpected results from having these particular insulating layer thicknesses then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of filing to use the layer thicknesses above as a mere design choice based on the specific device that it will be used for.
	In regards to claim 8, KIM’831 teaches wherein the first sensing electrode and the second sensing electrode comprise a plurality of mesh lines (See; p[0054] where the electrodes may consist of a metal mesh pattern).

	In regards to claim 9, KIM’071 teaches wherein the input sensor comprises: a first signal line electrically connected to the first sensing electrode; and a second signal line electrically connected to the second sensing electrode, wherein at least a partial portion of each of the first signal line and the second signal line comprises a plurality of fine signal lines respectively connected to the plurality of fine sensing electrodes (See; Fig. 11 where each sensing electrodes RX / TX has a signal line connected thereto and each fine sensing electrodes RXC/TXC has a signal line connected to a multiplexer 1125).

	In regards to claim 10, KIM’071 teaches comprising a plurality of multiplexers respectively connected to the fine signal lines (See; Fig. 11 for MUX 1125).

	In regards to claim 11, KIM’071 teaches wherein the multiplexers comprise: a plurality of first multiplexers directly connected to the plurality of fine sensing electrodes (See; Fig. 11 for MUX 1125): and a second multiplexer connected to the plurality of first multiplexers (See; Fig. 11 for Multiplexer 1140), wherein the second multiplexer is connected to a driving circuit that controls an operation of the input sensor and the fingerprint sensor (See; Touch-Fingerprint Controller 1150 connected to MUX 1140).

	In regards to claim 12, KIM’071 teaches wherein: the input sensor comprises a touch sensing area and a fingerprint sensing area defined by the first sensing electrode and the second sensing electrode. wherein the fingerprint sensing area is defined by the plurality of fine sensing electrodes crossing each other (See; Figs. 3-6 for touch sensing area TA defined by TX / RX and fingerprint sensing area TFA defined by TXC / RXC).

	In regards to claim 13, KIM’ 071 teaches wherein a half of the first sensing electrode comprises a plurality of first fine sensing electrodes (See; Figs. 2, 4 and 5 where half of the TX electrodes are fine sensing electrodes TXC) a half of the second sensing electrode comprises a plurality of second fine sensing electrodes (See; Figs. 2, 4 and 5 where half of the RX electrodes are fine sensing electrodes RXC), and the plurality of first fine sensing electrodes cross the plurality of second fine sensing electrodes (See; Figs. 2-5 for fingerprint sensing areas TFA defined by the RXC / TXC crossings).	In regards to claim 20, KIM’831 teaches an electronic device comprising: a display panel (See; Fig. 6 for display unit DM); a window disposed on the display panel and comprising a thin film glass (See; p[0098] where the window may be made of glass and thus would broadly cover a well-known “thin film” glass): and an input sensor disposed between the display panel and the window (See; Fig. 6 for touch sensor unit TS), the input sensor comprising: a plurality of sensing electrodes; a plurality of signal lines respectively connected to the plurality of sensing electrodes (See; Figs. 1, 6 and p[0095] for first sensing electrode tp1 and second sensing electrode tp2 which inherently have connected signal lines). KIM’831 fails to explicitly teach plurality of multiplexers connecting the plurality of signal lines, wherein at least a partial portion of the plurality of sensing electrodes comprises a plurality of fine sensing electrodes that is configured to be a fingerprint sensor.	However, KIM’071 teaches an electronic device comprising: a display panel (See; Fig. 1), a plurality of sensing electrodes; a plurality of signal lines respectively connected to the plurality of sensing electrodes (See; Figs. 1 and 11 for Rx/RXC and TX/TXC electrodes connected to signal lines); plurality of multiplexers connecting the plurality of signal lines (See; Fig. 11 for MUX 1125 / MUX 1140) wherein at least a partial portion of each of the sensing electrodes comprise a plurality of fine sensing electrodes that is configured to be a fingerprint sensor (See; Figs. 2-5 for touch-fingerprint detection areas TFA where the electrodes have fine sensing electrodes RX11-RX33 and TX11-TX33 that are configured to be fingerprint sensors). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’831 with the fine sensing electrodes of KIM’071 so as to add the additional functionality of fingerprint sensing in a flexible touch display device, thus increasing the overall security of the device.	In regards to claim 21, KIM’831 teaches an electronic device comprising: a display panel (See; Fig. 6 for display unit DM):  a window disposed on the display panel (See; Fig. 6 for window WI), and an input sensor disposed between the display panel and the window (See; Fig. 6 for touch sensor unit TS), the input sensor including a first sensing electrode extending in a first direction and a second sensing electrode extending in a second direction crossing the first direction (See; Figs. 1, 6 and p[0095] for first sensing electrode tp1 and second sensing electrode tp2). KIM’831 fails to explicitly teach wherein a partial portion of the first sensing electrode and the second sensing electrode includes a plurality of fine sensing electrodes having a first width and a remaining portion of the first sensing electrode and the second sensing electrode includes sensing electrodes have a second width in a range of about twenty to about forty times greater than the first width.	However, KIM’071 teaches an electronic device comprising: a display panel (See; Fig. 1), a first sensing electrode extending in a first direction and a second sensing electrode extending in a second direction crossing the first direction (See; Fig. 1 for RX/RXC and TX/TXC electrodes crossing); wherein a partial portion of each of the first sensing electrode and the second sensing electrode includes a plurality of fine sensing electrodes (See; Figs. 2-5 for touch-fingerprint detection areas TFA where the electrodes have fine sensing electrodes RX11-RX33 and TX11-TX33 that are configured to be fingerprint sensors) having a first width (See; Figs. 2, 4, 5, 6 for a first width between each neighboring RXC or TCX electrode) and a remaining portion of the first sensing electrode and the second sensing electrode includes sensing electrodes have a second width greater than the first width (See; Fig. 2for a width between neighboring RX or TX electrodes having a second width which is larger than that of the first width). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify KIM’831 with the fine sensing electrodes of KIM’071 so as to add the additional functionality of fingerprint sensing in a flexible touch display device, thus increasing the overall security of the device.
KIM’071 fails to explicitly teach a second width in a range of about twenty to about forty times greater than the first width. 	However it is well known in the art to set the widths of fine sensing fingerprint electrodes small so as to pick up the valleys and ridges of a fingerprint and set the widths of touch sensing electrodes larger as they merely only need to detect a touch. Since the disclosure offers no criticality and no unexpected results from having these particular dimensions then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of filing to use the layer thicknesses above as a mere design choice based on the specific device that it will be used for.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627